DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 11-13, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0019746 to Shatzkamer et al.
As concerns claim 1, a service assurance system, comprising: 
a processor (fig. 8; 0071); and a memory unit (fig. 8; 0071) operatively connected to the processor and including computer code that when executed, causes the processor to: 
obtain configuration parameter values (0026-subscriber data; 0032-configure to provide service) relevant to assuring a determined level of quality regarding services (0033-validate service level commitments) configured by a service fulfillment system (fig. 1, 128-service fulfillment) operatively connected to the service assurance system (fig. 1, 128-service assurance); 
calculate dependencies between the configuration parameter values, and event parameters and fact parameters representative of the services (0028-correlate data; 0033-validate service level commitments; 0077-parameters; 0095-current and historical info, signal diagnostics); 

correlate the identified events to relevant ones of the event parameters (fig. 13, 1316, 1318; 0028-correlate; 0033-track incidents; 0040-correlate; 0095); and 
determine one or more corrective actions (fig. 13, 1320-improve user experience; 0065-0066) to take by the service assurance system based on the correlation of the identified events to the relevant ones of the event parameters, wherein the one or more corrective actions are fed back (fig. 13, 1324-increase QoS; 0065-modification of configuration info or other data) into the service fulfillment system to be executed. - 38 - P A T E N T Docket No. 90881936  

As concerns claim 16, a method of unified service fulfillment and service assurance, comprising:
provisioning (0053; 0055-invoke service) by a service fulfillment system (fig. 1, 128-service fulfillment), a service in response to a first service fulfillment request (0052) from a customer (0052-client/subscriber), the service comprising a software and hardware-based orchestration of changes amongst one or more physical or virtual resources (0104, 0106); 
activating the service in accordance with the provisioning of the service (0053-providing service); 
identifying by a service assurance system, one or more events (0027-fault/event monitoring; 0033-track incidents; 0063-congestion, trigger event) indicative of issues involving one or more resources provisioned by the service fulfillment system to carry out instantiation of the service; 


As concerns claim 2, the service assurance system of claim 1, wherein the corrective actions are executed as a one or more operations of the service fulfillment system (0033).  
As concerns claim 3, the service assurance system of claim 1, wherein the one or more corrective actions are generated using a unified syntax that is compatible with both the service assurance system and the service fulfillment system (0039-coherent format).  
As concerns claim 4, the service assurance system of claim 2, wherein the event parameters and the fact parameters are defined using the unified syntax (0039).  
As concerns claim 5, the service assurance system of claim 1, wherein the configuration parameters are stored in a service inventory (fig. 2, 214) operatively connected to both the service assurance system and the service fulfillment system.  
As concerns claim 6, the service assurance system of claim 1, wherein the one or more corrective actions are triggered by one or more trigger conditions defined by the service assurance system (0066-event, trigger rule).  

As concerns claim 11, the service assurance system of claim 1, wherein the one or more corrective actions comprise transmitting a notification (0027-providing alerts; 0066) indicative of an incident involving at least one of the one or more services for manual remediation (0086).  
As concerns claim 12, the service assurance system of claim 1, wherein values of the fact parameters are at least one of fetched from a service inventory (0044-service directory), evaluated based on the calculated dependencies, and derived based on the correlation of the identified events to the relevant ones of the event parameters.  
As concerns claim 13, the service assurance system of claim 1, further comprising a cache (0026-database, user profile; 0060-cache; 0092-stores policy info) wherein the configuration parameter values are stored.  
As concerns claim 15, the service assurance system of claim 1, further comprising an incident records repository maintaining incident records associated with manual remediation (0027-past solutions).  
As concerns claim 20, the method of claim 16, further comprising defining the service in accordance with the universal language (0039-coherent format) in a service inventory repository (0044-service directory) common to the service fulfillment system and the service assurance system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0019746 to Shatzkamer et al. in view of U.S. Patent Application Publication 2019/0394081 to Tahhan et al.
Shatzkamer et al. ‘746 do not disclose:
As concerns claim 17, the method of claim 16, wherein the universal language comprises a service descriptor-based language.-41 - P A T E N T Docket No. 90881936  
Tahhan et al. ‘081 teach:
As concerns claim 17, the method of claim 16, wherein the universal language comprises a service descriptor-based language (0081).-41 - P A T E N T Docket No. 90881936  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Shatzkamer et al. ‘746 with a service descriptor language, as taught by Tahhan et al. ‘081, in order to efficiently communicate and identify services. 

Claims 7, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0019746 to Shatzkamer et al. in view of U.S. Patent Application Publication 2019/0373021 to Parthasarathy et al.
Shatzkamer et al. ‘746 do not disclose:
As concerns claim 7, the service assurance system of claim 6 wherein the one or more trigger conditions are specified in a trigger, and wherein the trigger is non-duplicative.  

As concerns claim 19, the method of claim 16, further comprising hashing at least one of the one or more trigger conditions and the one or more corrective actions to avoid duplication of the one or more trigger conditions and the one or more corrective actions.  
Parthasarathy et al. ‘021 teach:
As concerns claim 7, the service assurance system of claim 6 wherein the one or more trigger conditions are specified in a trigger, and wherein the trigger is non-duplicative (0035).  
As concerns claim 8, the service assurance system of claim 5, wherein the one or more corrective actions are non-duplicative (0035).- 39 - P A T E N T Docket No. 90881936  
As concerns claim 19, the method of claim 16, further comprising hashing at least one of the one or more trigger conditions and the one or more corrective actions to avoid duplication (0035) of the one or more trigger conditions and the one or more corrective actions.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Shatzkamer et al. ‘746 with, avoiding duplicates, as taught by Parthasarathy et al. ‘021, in order to provide a more efficient system by removing unnecessary redundancies. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0019746 to Shatzkamer et al. in view of U.S. Patent Application Publication 2018/0123939 to Raman et al. 
Shatzkamer et al. ‘746 do not disclose:

Raman et al. ‘939 teach:
As concerns claim 10, the service assurance system of claim 1, wherein the one or more corrective actions comprise at least one of rebooting a virtual machine on which the services are implemented, re-creating the virtual machine, moving the virtual machine to an alternative location (0107), and enabling a stand-by service for the virtual machine.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Shatzkamer et al. ‘746 with moving a vm, as taught by Raman et al. ‘939, in order to resolve a problem while continuing to provide a service.

Allowable Subject Matter
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. USPGPub 2009/0181665 disclose service assurance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451